19-12834-smb   Doc 28-11   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 11
                                    Pg 1 of 9
19-12834-smb   Doc 28-11   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 11
                                    Pg 2 of 9
19-12834-smb   Doc 28-11   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 11
                                    Pg 3 of 9
19-12834-smb   Doc 28-11   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 11
                                    Pg 4 of 9
19-12834-smb   Doc 28-11   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 11
                                    Pg 5 of 9
19-12834-smb   Doc 28-11   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 11
                                    Pg 6 of 9
19-12834-smb   Doc 28-11   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 11
                                    Pg 7 of 9
19-12834-smb   Doc 28-11   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 11
                                    Pg 8 of 9
19-12834-smb   Doc 28-11   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 11
                                    Pg 9 of 9
